                     Case 16-80558            Doc 1052   Filed 11/27/19     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     DURHAM DIVISION

In Re: SSI Liquidation,Inc.

                                                              Case No. 16-80558
                                                              Chapter 7
Employer's Tax Identification (EIN) No. XX-XXXXXXX
Address: ABTV, 17142 Harcombe Drive
         Charlotte, NC, 28277                        Debtor

                                   NOTICE OF OBJECTION TO CLAIM

         James B. Angell, Chapter 7 Trustee has filed an objection to your claim in this bankruptcy
case.

       Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one.

        If you do not want the court to eliminate or change your claim, then on or before
December 30, 2019, you or your lawyer must file with the court a written response to the
objection, explaining your position, at:

                 U.S. Bankruptcy Court, P.O. Box 26100, Greensboro, NC 27402-6100

         If you mail your response to the court for filing, you must mail it early enough so that the
         court will receive it on or before the date stated above.

         You must also send a copy to:

         James B. Angell, Chapter 7 Trustee
         P.O. Box 12347
         Raleigh, NC 27605

        Attend the hearing on the objection, to be held only if a response is filed or if directed by
the court, on January 16, 2019, at 11:00 a.m. in the Durham Courtroom, United States
Bankruptcy Court, Middle District of North Carolina, Venable Center, Dibrell Building, 302 East
Pettigrew Street, Suite 280, Durham, North Carolina 27701.

        If you or your attorney do not take these steps, the court may decide that you do not oppose
the objection to your claim.




(Revised 5/19)
                 Case 16-80558   Doc 1052   Filed 11/27/19   Page 2 of 4



Date: November 27, 2019                      s/James B. Angell
                                             James B. Angell
                                             Howard, Stallings, From,
                                             Atkins, Angell & Davis, P.A.
                                             State Bar No. 12844
                                             P.O. Box 12347
                                             Raleigh, NC 27605
                                             Telephone: (919) 821-7700
                                             Facsimile: (919) 821-7703
                                             jangell@hsfh.com




(Revised 5/19)
                        Case 16-80558        Doc 1052      Filed 11/27/19     Page 3 of 4



                                UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                        DURHAM DIVISION

    IN RE:                                                     CASE NO:

    SSI LIQUIDATION, INC.                                      16-80558

    DEBTOR                                                     CHAPTER 7

                                        CERTIFICATE OF SERVICE

           I, Michelle R. Murdock, of the law firm Howard, Stallings, From, Atkins, Angell & Davis, P.A.,
certify:

           That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age:

        That on November 27, 2019, the foregoing NOTICE OF TRUSTEE’S OBJECTION TO
CLAIM NO. 450 (Department of the Treasury – Internal Revenue Service) was electronically filed
with the Clerk of Court using the CM/ECF system which will send notification of such filing to the
parties listed below. I further certify that I have mailed the document to the non-CM/ECF participants as
set out below by first class mail.

           I certify under penalty of perjury that the foregoing is true and correct.

DATE: November 27, 2019
                                                  /s/Michelle R. Murdock
                                                  Michelle R. Murdock, NCCP
                                                  P.O. Box 12347
                                                  Raleigh, NC 27605

William P. Miller                                     J.P. Cournoyer
Bankruptcy Administrator                              Northern Blue, LLP
Served via cm/ecf                                     Served via cm/ecf

SSI Liquidation, Inc.                                 *Internal Revenue Service
c/o John Fioretti, CRO                                Attn: Managing Agent/Officer
ABTV                                                  P.O. Box 7346
17142 Harcombe Drive                                  Philadelphia, PA 19101-7346
Charlotte, NC 28277
*Internal Revenue Service                             *United States Attorney - MDNC
Office of Chief Counsel                               Attention Civil Process Clerk
Alamance Building, Mail Stop 24                       101 S. Edgeworth St., 4th Floor
4905 Koger Blvd.                                      Greensboro, NC 27401
Greensboro, NC 27407-2734
                        Case 16-80558           Doc 1052   Filed 11/27/19   Page 4 of 4



*Secretary of the Treasury                             *U.S. Attorney General
1500 Pennsylvania Ave. N.W.                            U.S. Department of Justice
Washington, DC 20220                                   950 Pennsylvania Ave. NW
                                                       Washington, DC 20530

*Tanaya Schipf
Internal Revenue Service, Insolvency Division
4905 Koger Boulevard, Suite 102
Greensboro, NC 27407-2734

*via certified mail return receipt requested also
